UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7641


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DELFON LEBREW HARE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:07-cr-00189-RWT-1; 8:10-cv-01757-RWT)


Submitted:   February 20, 2014            Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Delfon Lebrew Hare, Appellant Pro Se. Adam Kenneth Ake, OFFICE
OF THE UNITED STATES ATTORNEY, Deborah A. Johnston, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Delfon        Lebrew    Hare     seeks        to    appeal           the    district

court’s    order     denying    relief       on    his    28    U.S.C.          § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate        of     appealability.                 28     U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent     “a    substantial        showing          of        the    denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable            jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,          537       U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Hare has not made the requisite showing.                                  Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

deny    Hare’s     motions     to    place       the     case       in    abeyance       and   to

“reformulate” his informal brief after the district court rules

on a Rule 60(b) motion, or in the alternative to receive an

                                             2
extension to correct and clarify his brief.                 We dispense with

oral   argument   because     the    facts   and   legal    contentions     are

adequately   presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.

                                                                    DISMISSED




                                       3